EXHIBIT 11 STATEMENT REGARDING COMPUTATION OF PER SHARE EARNINGS (Dollar amounts in thousands, except share per share data) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 1.Net income $ 2,016 $ 1,834 $ 3,860 $ 3,283 2.Weighted average common shares outstanding 3,200,259 3,183,870 3,197,300 3,163,159 3.Common stock equivalents due to dilutive effect of stock options 43,278 25,424 44,224 42,621 4.Total weighted average common shares and equivalents outstanding 3,243,537 3,209,294 3,241,524 3,205,780 5.Basic earnings per share $ .63 $ .58 $ 1.21 $ 1.04 6.Diluted earnings per share $ .62 $ .57 $ 1.19 $ 1.02
